that the panel agreed with the recommendation that Shinn be placed in
                the diversion program for one year, and that as a result, Shinn and bar
                counsel entered into a diversion agreement.
                            Having reviewed the petition and the panel's recommendation,
                we hereby approve the recommendation that Shinn be placed in the
                diversion program for one year, subject to conditions. SCR 111(4), (9). We
                decline to impose a temporary suspension at this time. SCR 111(9).
                            Along with the petition, bar counsel filed a motion to seal the
                diversion program consent agreement. The diversion program consent
                agreement is attached to the petition as Exhibit 4. Cause appearing, we
                grant the motion. We direct the clerk of this court to detach the diversion
                program consent agreement from the petition, Exhibit 4, and file it
                separately, under seal, in this matter.
                            It is so ORDERED.

                                           Piek.we                ,C.J.


                                                                                     ,J
                                                              Hardesty




                                                              Saitta


                CC:   David A. Clark, Bar Counsel
                      Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Danny J. Lovell
SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A